Citation Nr: 1102563	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-40 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for chronic lumbosacral strain with spondylolysis at L5.

2.  Entitlement to a disability rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent 
for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 1972 
to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to increased disability 
ratings for the disabilities indicated above.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The  issue of entitlement to a total disability rating for 
compensation based on  individual unemployability (TDIU) 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service-connected for:  chronic lumbosacral strain 
with spondylolysis at L5 at a 20 percent disability rating; 
radiculopathy of the right lower extremity at a 10 percent 
disability rating; and radiculopathy of the left lower extremity 
at a 10 percent disability rating.  He claims that his service-
connected disabilities warrant disabilities rating in excess of 
those assigned.

In November 2010, the Veteran and his wife presented sworn 
testimony at a hearing before the undersigned Veterans Law Judge.  
The Veteran testified that he is was in receipt of disability 
benefits from the Social Security Administration (SSA); in part 
because of his back disability.  These records are not in the 
claims file and need to be obtained.  VA must obtain SSA 
decisions and records which have bearing on the veteran's claim.  
Waddell v. Brown, 5 Vet. App. 454 (1993).

The most recent VA Compensation and Pension examination of the 
Veteran was conducted in August 2008.  The objective findings of 
this examination report served as the primary evidence for the 
denial of the increased disability ratings presently on appeal.  
At the November 2010 hearing, both the Veteran and his wife 
testified that he used a walker, and/or a motorized scooter at 
times, to ambulate.  This is radically different from the 
reported findings of the Veteran's ability to ambulate on the 
2008 VA examination report and indicates an increase in severity 
of symptoms since the last Compensation and Pension examination.  
Accordingly, another Compensation and Pension examination of the 
Veteran's service-connected spine disability is warranted.  

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
Document all attempts made to obtain these 
records.

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
the present severity of the thoracolumbar 
spine disability.  The examination report 
should include a detailed account of all 
low back pathology found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner should:

(a) Conduct range of motion studies in the 
thoracolumbar spine including after 
repetitive movement accounting for any 
limitations due to pain, weakness, 
fatigability, or incoordination.

(b) State whether the Veteran has 
ankylosis in the thoracolumbar spine.

(c) Assess whether the Veteran has had any 
incapacitating episodes due to flare- ups 
in the thoracolumbar spine in the past 12 
months, and if so, the duration of such 
episodes.

(d) Separately assess any neurological 
impairment as a result of the 
thoracolumbar disability, including 
complaints of sciatica and pain in the 
lower extremities and state whether any 
impairment is analogous to mild, moderate, 
or severe incomplete paralysis.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

3.  Review the claims folder and ensure that 
all of the foregoing development has been 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  If the medical 
examination report does not include adequate 
responses to the opinions requested, it must 
be returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Following the above, readjudicate the 
Veteran's claims for increased disability 
ratings, including whether increased 
ratings are warranted on an extra-
schedular basis.  If any benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
afforded an opportunity to respond.  Then, 
the case should be returned to the Board 
for appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

